Citation Nr: 0919384	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service connection for left ear hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran had a period of active duty service from March 
1967 to March 1980, and additional reserve duty. He was 
recalled to active duty status from October 1990 to June 
1991, and from May 2004 to June 2006.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The Veteran testified during a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) in March 2009, and a 
transcript of this proceeding is of record.

The RO's September 2008 Statement of the Case (SOC) in this 
matter listed issues of service connection for tinnitus, as 
well as bilateral hearing loss. On his VA Form 9 (Substantive 
Appeal) later that month the Veteran indicated he was only 
appealing the claim pertaining to tinnitus. During the 
hearing, however, both he and his representative clarified 
that he intended to appeal the denial of service connection 
for hearing loss, limited to the left ear. The Board will 
thus assume jurisdiction over this claim. See Gomez v. 
Principi, 17 Vet. App. 369 (2003) (holding that the penalty 
of dismissal for failure to file a substantive appeal is 
expressly permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996). See also 38 C.F.R. § 19.35 (certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue).

The Board is deciding the claim for entitlement to service 
connection for tinnitus. The claim pertaining to left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has bilateral tinnitus that was incurred in 
service.
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for a grant of service connection for tinnitus are 
met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). (The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The Board is presently granting the Veteran's claim for 
service connection for tinnitus. Hence, assuming, without 
deciding, that any error was committed as to implementation 
of the VCAA's duty to notify and assist provisions, this 
error was harmless in its application to adjudication of the 
claim, and need not be further discussed. See Bernard v. 
Brown, 4 Vet. App. 384 (1993). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

 Analysis of the Claim

As there is competent evidence that the Veteran's bilateral 
tinnitus developed incidental to in-service noise exposure 
between May 2004 to June 2006, this claim on appeal is being 
granted. 

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as an organic disease of the 
nervous system, will be presumed to have been incurred in 
service, i.e., without medical evidence establishing a causal 
relationship to service, provided this disorder manifested to 
a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).  

The Veteran presently contends that the development of 
tinnitus is associated with his most recent period of active 
service, from May 2004 to June 2006, in that he had 
occupational duties as a range trainer in which he was in 
constant proximity to gunfire and artillery noise. According 
to the Veteran, in this capacity, he routinely assisted in 
the training of units in the use of several types of weapons 
and weapons systems. As he explained during his March 2009 
hearing testimony, hearing protection was available but this 
did not entirely diminish the effect of constant noise 
exposure. 

A review of service treatment history from the Veteran's 
initial period of active duty from March 1967 to March 1980, 
and again from October 1990 to June 1991, does not indicate 
complaints or findings related to ringing in the ears, or 
hearing difficulties. 

A statement from an Army officer who served with the Veteran 
received in June 2008, provides that the Veteran had 
sustained prolonged and repeated exposure to intense noise 
levels from May 2004 through June 2006. This individual 
indicated that the Veteran was a range trainer, instructing 
deploying soldiers on weapons training and convoy live fire 
missions, and that he was exposed to weapons fire on a daily 
basis from several rifles and types of artillery equipment. 

The report of a June 2006 VA audiology examination completed 
by a QTC examiner noted consideration of the fact that the 
Veteran had military occupational duty assignments in many 
situations involving heavy noise, including weaponry and 
simulated artillery. The Veteran otherwise had worked on 
construction crews and had been an electrical technician. The 
examiner diagnosed moderate tinnitus bilaterally, and 
expressed the opinion that that based on the history provided 
by the Veteran and clinical examination, it was at least as 
likely as not that his tinnitus was related to noise exposure 
in military service.  


A November 2006 VA audiological examination noted the 
Veteran's complaint of tinnitus, which he stated he had first 
noticed around February 2005. 

The report of a July 2008 VA audiological examination 
indicates the Veteran's complaint of bilateral tinnitus. The 
Veteran described the date of onset as April 2006, and 
explained that tinnitus was constant in the left ear, and 
periodic in the right ear. He reported military noise 
exposure to artillery, explosions, military vehicles, and 
small arms. He also described civilian noise exposure working 
as an electronic technician for 18 years with use of hearing 
protection, and hunting several years previously. The VA 
examiner indicated his review of the claims folder, and 
stated that the dates of service available to him were from 
March 1967 to March 1980. The examiner further stated that it 
was not possible to determine the etiology of tinnitus using 
current clinical technologies, and etiology was typically 
inferred from patient history. The Veteran indicated the 
onset of tinnitus in April 2006. According to the examiner, 
given the onset of tinnitus 26 years after separation from 
service, it was not likely that tinnitus was the result of 
military noise exposure. 

The competent medical evidence in its entirety sufficiently 
demonstrates that the Veteran's current tinnitus is casually 
linked to his military service. As the Veteran has indicated, 
he sustained significant noise exposure during service in his 
occupational designation at a firing range, even if hearing 
protection was available to some degree. See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder). The June 2008 lay statement received from an 
individual that served with the Veteran substantiates that 
there was likely acoustic trauma from proximity to noise from 
weapons fire. Moreover, there is the June 2006 VA audiology 
examination which causally relates bilateral tinnitus to the 
Veteran's service on review of his competent assertions of 
noise exposure from May 2004 to June 2006. The Board has 
considered likewise the June 2008 VA audiologist's opinion 
that declined to find such an etiological relationship, but 
observes that this opinion was substantially limited to 
consideration of only the Veteran's period of service from 
1967 to 1980, and not his more recent occupational duties as 
a range trainer. Consequently, the Board finds that the June 
2006 VA examiner's favorable opinion on the subject of 
etiology is the more probative and therefore determinative in 
this case. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Board may consider and evaluate the underlying basis of 
an opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances). To this 
effect, in evaluating the June 2006 opinion on the merits, 
the absence of the opining audiologist's claims file review 
is not dispositive, particularly where as here the examiner 
had full knowledge of the relevant case facts. See e.g., 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In any event, the underlying fact that the June 2006 VA 
audiological examination indicated the presence of bilateral 
tinnitus that had manifested to a compensable level within 
one-year of service discharge, likewise provides the basis to 
award service connection under the provisions for presumptive 
service connection for chronic diseases that have developed 
within such a timeframe. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309(e).

Accordingly, for the reasons stated, a grant of service 
connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted. 










REMAND

In remanding the claim for service connection for left ear 
hearing loss, the Board is requesting a VA examination and 
opinion to determine whether this disorder has an etiological 
relationship to the Veteran's service.

In addition to the aforementioned provisions on service 
connection for a disability directly incurred in service, 
service connection is available for a preexisting condition 
when aggravated during service beyond its natural 
progression.                    38 U.S.C.A. § 1153 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.306 (2008).              A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, although the presumption of 
aggravation may be rebutted provided there is clear and 
unmistakable evidence that the increased severity was from 
the natural progress of the disability. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  
 
For purpose of defining hearing loss for VA compensation 
purposes, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The basis for the instant claim is that the Veteran's 
excessive noise exposure from May 2004 through June 2006 in 
the capacity of a range trainer in proximity to weapons 
firing, caused or was a substantial contributing factor to 
left ear hearing loss.

Service treatment records show that just prior to his initial 
period of separation from service, a February 1980 audiogram 
indicated at or near normal levels of hearing acuity. Since 
then, the Veteran's level of hearing acuity on the left side 
diminished to some extent. A periodic review examination in 
July 1998 for continued reserve duty included an audiogram, 
upon which pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
25
LEFT
5
0
5
30
50

These findings were at the levels that would constitute a 
hearing loss disability for VA purposes in the left ear.

At the time of entrance into his most recent period of 
service, a June 2004 audiogram continued to indicate the 
likelihood of pre-existing hearing loss in the left ear. The 
audiogram established pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
20
25
LEFT
0
0
10
25
30

Consequently, in view of documented pre-existing hearing 
loss, the presumption of soundness has been rebutted as to 
the Veteran's level of hearing acuity prior to resuming his 
active duty service in May 2004. 38 U.S.C.A. §§ 1111, 1137.           
The determinative issue is whether this pre-existing disorder 
underwent qualifying in-service aggravation.  

The report of the Veteran's April 2006 separation examination 
provides a notation of hearing loss, and refers to assignment 
of a physical profile of 2 under the category of H for 
hearing. The results of an audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
30
LEFT
5
5
20
40
50

The April 2008 correspondence from the Veteran's employer 
over the past several years states that since his return from 
active duty service in June 2006, the Veteran had experienced 
difficulty hearing that he had not demonstrated prior to 
commencing this period of service. 

Based upon the foregoing there is evidence of a threshold 
shift at various measured frequencies between entrance and 
separation audiograms, as well as the lay testimony provided 
as to hearing-related problems subsequent to separation from 
service. A VA medical opinion should be obtained as to 
whether this increase in severity of symptomatology 
constituted qualifying permanent in-service aggravation of 
hearing loss. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records. The most recent treatment records are on file from 
the Salt Lake City VA Medical Center (VAMC) and are dated 
from February 2008. The RO should obtain any additional 
records from this facility and associate them with the claims 
file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC will contact the Salt Lake 
City VAMC and request all available 
treatment records on file dated since 
February 2008. All records/responses 
received should be associated with the 
claims file. In requesting these records, 
the RO/AMC's efforts to obtain them must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by the Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	The RO/AMC will schedule the Veteran 
for a VA examination with an audiologist 
to determine whether the claimed left ear 
hearing loss is attributable to his active 
duty service from May 2004 to June 2006, 
under the theory of a pre-existing 
disorder that underwent qualifying 
aggravation during service. 

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 
 
c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record. The VA 
examiner must initially determine 
whether the Veteran's pre-existing 
left ear hearing loss, as first noted 
on a July 1998 audiogram, underwent 
aggravation during his period of 
active duty service from May 2004 to 
June 2006, i.e., a permanent increase 
in severity of that disorder. The 
examiner should take into 
consideration both the Veteran's 
documented medical history, and his 
own assertions as to his occupational 
duties in the capacity of a firing 
range trainer. Provided that         
in-service aggravation occurred in 
this case, the examiner should 
specify whether the aggravation was 
attributable to the circumstances of 
the Veteran's service, or otherwise 
due to the natural progress of the 
disease process.  

The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for left ear hearing 
loss.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal             
is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

(CONTINUED ON THE NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


